Order entered January 18, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01518-CV

     CUDD PRESSURE CONTROL, INC. AND CUDD PUMPING SERVICES, INC.,
                              Appellants

                                               V.

    EXCO RESOURCES, INC. AND EXCO OPERATING COMPANY, LP, Appellees

                      On Appeal from the 116th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-14-06427

                                           ORDER
       Before the Court is appellants’ unopposed motion to remove case from expedited docket.

We GRANT appellants’ motion.

       We DIRECT the Clerk of the Court to remove the accelerated designation from this

appeal. The clerk’s record is due January 26, 2017. TEX. R. APP. P. 35.1(a).

                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE